112 Ga. App. 567 (1965)
145 S.E.2d 823
RHETT
v.
THE STATE.
41629.
Court of Appeals of Georgia.
Submitted November 2, 1965.
Decided November 8, 1965.
B. Clarence Mayfield, for appellant.
Andrew J. Ryan, Jr., Solicitor, Tom A. Edenfield, for appellee.
EBERHARDT, Judge.
The judgment complained of (overruling of a motion for new trial) having been entered August 2, 1965, and the notice of appeal having been given more than 30 days after its entry (September 14, 1965), the judgment is not reviewable (Appellate Practice Act of 1965, Sec. 5; Ga. L. 1965, p. 18) and the appeal must be
Dismissed. Nichols, P. J., and Pannell, J., concur.